DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Quayle
This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to because all of the boxes in figures 1-4 and 6 should be labeled with descriptive legends.  
For example: Box # 10 – Main Battery Module --; box # 11 – Storage Unit -- ; box # 12 – Detection Unit –. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Prior Art
The prior art of Kitamura (US 2021/0039595 A1) discloses vehicular removable battery and antitheft system having the battery management server 300 implemented by a server device or a storage device incorporated in a cloud computing system having a plurality of server devices or storage devices in the cloud computing system. 
The prior art of Yang et al. (US 2019/0245357 A1) discloses power supply device having hierarchical structure having main power module and sub power module.  The power supply device is selectively operated in a first mode in which charging and discharging are possible for both the main power module and the sub-power module, a second mode in which charging and discharging are possible only for the sub-power module, or a third mode in which charging and discharging are possible only for the main power module.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a device for detecting a secondary battery of an uninterruptible power system having second processing unit is a microprocessor and is configured to bind the second voltage value and the second 15resistance value with a corresponding identification code of the respective second battery assembly, and the second processing unit is configured to bind the second temperature value with a corresponding identification code of the second power storage unit, such that the second-battery data are processed and sent to the 20second communication unit; and wherein the first one-way transmit port is connected with the second two-way transmit port via a transmission wire so that the sub battery module sends the second-battery data to the main battery module via the transmission wire, as recited in the independent claim 1 and in combination with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 4, 2022